By the Court,

Sutherland, J.
The verdict is clearly against the weight of evidence. Charles A. Cook, the cashier and notary of the bank, testified that he regularly protested the note on the day it became due, and sent notice thereof on the same day to the defendant, directed to him at Geddesburgh, and put the notice in the post office at Geneva. He did not recollect whether he put the county on the notice of protest, but it was his custom to do so.
It was shewn, on the part of the defendant, that the legal name of the post office near which the defendant resided was Geddes, not Geddesburgh; but all the witnesses concurred in stating that it was known as well by the one name as the other, and that at least half the people called it Geddesburgh; and Mr. Earle, the postmaster at Onondaga Hill, within a few miles of Geddes, testified that until lately he supposed the name of the post office was Geddesburgh, and if a letter was put in his office directed to Geddesburgh, he should forward it to Geddes. He further stated that there was no post office, either in this state or in the United States, of the name of Geddesburgh. John Wilkinson, the postmaster at *331Syracuse, testified that packages in the mails were as frequently directed to Geddesburgh as Geddes, except from the large offices. Upon this testimony there can be no question, if the notice was directed to Geddesburgh without the name of the county, that it was sent to Geddes. But the fair intendment from the testimony of the notary is, that the name of the county was also part of the superscription. It was his general custom so to direct his notices, and no circumstance is stated to induce the belief that he departed from it in this instance. The verdict therefore under the charge should have been for the plaintiff.
The judge decided, as a question of law, that the notice was good, if it was sent to the Geddes or Geddesburgh post-office. It was properly assumed as a question of law, and the opinion of the judge was correct.
The evidence shews that although the defendant resided a mile and a half or two miles nearer to the post-office at Onondaga Hill than to Geddes, still that Geddes was his place of business, where he carried on the manufacturing of salt and the slaughtering and packing of beef; that he received letters at both offices. More letters for him individually were received through the office at Onandaga C. H. than at Geddes ; but all the company letters were directed to the latter office. The defendaht or his sons were in the habit of calling for letters at the Geddes office, and he kept a postage account there. Under such circnmstanees, notice directed to either office would be good. It is not indispensable that the notice should be sent to the office nearest to the residence of the party, nor even to the town in which he resides. It is sufficient if it be sent to the office to which he usually resorts for his letters, and where he would probably receive it as soon as at the office nearer to him. (Reid v. Payne, 16 Johns. R. 218. 1 Peters, 578. 10 Johns. R. 411. 11 id. 490.) When a party has a dwelling house and counting room, or other place of business in the same place or town, notice sent to either is sufficient; (Bank of Columbia v. Lawrence, 1 Peters, 582, 3;) and it cannot be material • whether the residence of the party and his place of business be in the same town or not, if it appears that he is in the daily or constant *332habit of receiving letters at both places. The notice therefore was sufficient, and the defendant was legally charged. It has been decided by this court tiiát deducting interest by way of discount at the rate of seven per cent., upon commercial or business paper, is not usurious. (Manhattan Company v. Osgood, 15 Johns. R. 168. Bank of Utica v. Wager, 2 Cowen, 766, 7. Bank of Utica v. Phillips, 3 Wendell, 408. See also Fleckner v. The Bank of the United States, 8 Wheaton, 838. 4 Yeates’ Rep. 220, 223. 9 Mass. R. 49. 3 Bos. & Pul. 154.)
A new trial must be granted, on the ground that the verdict is against evidence.